Citation Nr: 1026201	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for diabetes mellitus, type 
II (DM type II).

5.  Entitlement to service connection for a heart related 
disability, characterized as ischemic heart disease, status post 
angioplasty, and coronary vascular disease, to include as 
secondary to DM type II.

6.  Entitlement to service connection for hypertension, to 
include as secondary to DM type II.

7.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to DM type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on appeal.  

In March 2010, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Nashville RO before the undersigned sitting in Washington, D.C.  
A transcript of this hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As a preliminary matter, the Board observes that VA treatment 
records dated from December 2006 to October 2007 have been 
obtained from the Nashville VAMC.  In a November 2007 statement, 
the Veteran indicated that he had been involved with VA health 
care since he relocated to Tennessee in 2004.  Because the 
Veteran has identified receiving VA treatment as early as 2004 
that has not been associated with the claims file, the Board 
finds that a remand is necessary to associate any such records.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

1.  Entitlement to service connection for a bilateral knee 
disability.

The Veteran testified that he began having problems with his 
knees in 1971 after marching up and down hills as part of a two 
to three month long training period.  He added that he went to 
sick call and was given pain medications.  He asserted that he 
had problems with his knees all through service but nothing was 
ever diagnosed.  The Veteran was found to have abnormal lower 
extremities and was noted to have mild genu valgus on his June 
1969 entrance examination.  There were no documented knee 
complaints in the service treatment records.  

Medical records received from the Social Security Administration 
(SSA) in March 2008 revealed that Veteran has had surgeries on 
his knees since at least 1984.  An October 2001 record indicated 
that the Veteran had right knee surgery in 1984 for a possible 
meniscal tear and a left knee arthroscopy in 1985.  Additionally, 
the records showed that the Veteran had right knee surgery after 
a May 2001 injury at work.  A May 2002 radiograph interpretation 
noted early joint space narrowing of the medial femoral condyle 
of the right knee.  

The Board notes that the Veteran is competent to report that he 
experienced problems with his knees after marching in 1971 and 
that he continued to experience problems throughout the remainder 
of his service.  Further, the mere fact that complaints or 
findings pertaining to his knees were not found in the service 
treatment records does not in and of itself render the Veteran's 
account not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Based on the current evidence of record, the Board 
finds the Veteran's testimony that he began experiencing problems 
with his knees after marching in 1971 and continued to have 
problems during the remainder of his service to be both competent 
and credible.  As the evidence of record indicates that the 
Veteran experienced an event during service, has experienced 
problems with his knees since service, and has a current 
disability, a remand for a VA examination is necessary.  38 
C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

2.  Entitlement to service connection for a right shoulder 
disability.

The Veteran testified that he hurt his right shoulder after 
lifting heavy pallets about two and half years into his service.  
He added that he went on sick call and was given pain 
medications.  The service treatment records reflected that in 
June 1973, the Veteran performed heavy lifting.  There were no 
complaints or findings pertaining to his right shoulder in the 
service treatment records.  

The Veteran reported that after service he worked as a welder 
which made his shoulder worse.  He contended that he had shoulder 
surgery six to eight months after his separation from service at 
either S.F. or P.H. in Peoria, Illinois (initials used to protect 
the identity of the Veteran) and was diagnosed with arthritis by 
Dr. L. in Bartonville, Illinois in 1974.  

The SSA records contained a July 2000 record which indicated that 
the Veteran had previous right shoulder surgery.  A March 2002 
record noted that the Veteran injured his right shoulder at the 
same time he injured his right knee at work in May 2001. 

The Board notes that the Veteran is competent to report that he 
experienced problems with his right shoulder after lifting heavy 
palates in approximately 1971.  Based on the current evidence of 
record, the Board finds the Veteran's testimony that he began 
experiencing problems with his right shoulder during service to 
be both competent and credible.  

As noted above, the Veteran has identified private treatment 
records that have not been associated with the claims file.  The 
Board observes a November 2007 statement from the Veteran wherein 
he indicated that it would be nearly impossible to gather all his 
private medical records.  Nevertheless, because this issue is 
being remanded, the Board concludes that the Veteran should be 
asked to provide releases for the records identified during his 
hearing so efforts can be undertaken to attempt to obtain them, 
as records dated in 1974 are very relevant to the Veteran's 
claim.  38 C.F.R. § 3.159(c)(1).  Lastly, as the evidence of 
record indicates that the Veteran experienced problems with his 
right shoulder during service, has experienced problems with his 
shoulder since service, and has a current disability, a remand 
for a VA examination is necessary.  38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

The Veteran testified that he began experiencing problems with 
shortness of breath during service.  He added that he went on 
sick call and was told that this was due to smoking cigarettes.  
A September 1970 chest x-ray was normal.  A May 1973 record 
indicated that the Veteran had pain in his right upper chest of 
an undetermined etiology.  There were several in-service findings 
of URIs (upper respiratory infections).  

The SSA records have a July 2002 chest x-ray reflecting COPD.  
This is consistent with the Veteran's testimony that he was 
diagnosed with COPD about ten years ago.  A March 2000 record 
noted that the Veteran smoked as much as five packs a day and he 
testified that he still smokes. 

The Board notes that Congress has prohibited the award of service 
connection for disability on the basis that such disability 
resulted from disease attributable to the use of tobacco products 
during a veteran's active service for claims filed after June 9, 
1998, as is the case in this particular claim.  38 C.F.R. 
§ 3.300.  However, as the current evidence of record does not 
definitively identify the etiology of the Veteran's COPD, and the 
Veteran was noted to have URIs in service and is competent to 
report shortness of breath during service and now has a current 
disability, a remand is necessary for a VA examination.  38 
C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

4.  Entitlement to service connection for diabetes mellitus, type 
II (DM type II).

5.  Entitlement to service connection for a heart related 
disability, characterized as ischemic heart disease, status post 
angioplasty, and coronary vascular disease, to include as 
secondary to DM type II.

6.  Entitlement to service connection for hypertension, to 
include as secondary to DM type II.

7.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to DM type II.

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 38 C.F.R. 
§ 3.309(a), to include diabetes mellitus, the disease must have 
become manifest to a degree of 10 percent or more within 1 year 
from date of separation from service.  38 C.F.R. § 3.307(a)(3).

The Veteran testified that he was diagnosed with diabetes in 
1973, within a year after he got out of service.  He added that 
he has tried to get records pertaining to this diagnosis in 1973 
but has been unsuccessful.  A September 19 to 30, 1970 hospital 
record contained a two hour postprandial blood sugar reading of 
116 milligrams per cent.  A December 1972 entry indicated that 
the Veteran had boils on his legs and had a normal 
(unintelligible) four months ago to r/o (rule out) diabetes 
mellitus.  

A July 2000 SSA record noted that the Veteran was recently 
referred for diabetes testing.  An October 2002 record contained 
a finding of new onset diabetes.  In October 2009, the Veteran's 
VA physician referenced the September 19 to 30, 1970 service 
treatment record and also noted that the Veteran's service 
records documented treatment for multiple abscesses, a problem 
consistent with glucose intolerance.  The physician opined that 
given the aforementioned records and the Veteran's report that he 
was placed on diabetic medications in 1973, it was much more 
likely than not that the Veteran was developing glucose 
intolerance or pre-diabetes while on active duty.  

The Board observes that there is no VA examination of record 
pertaining to this claim.  The Board finds that in light of the 
positive medical opinion, the Veteran should be afforded a 
complete VA examination with the benefit of the full review of 
the claims file.  38 C.F.R. § 3.159(c)(4)(i).

The Veteran is contending that his diabetes mellitus has caused 
or aggravated his heart disability, hypertension, and erectile 
dysfunction.  The post-service medical evidence reflects 
diagnoses of erectile dysfunction, hypertension, and various 
heart related disabilities.  The Board finds that in light of the 
remand for service connection for diabetes mellitus that could 
potentially have an impact on the outcome of the claims for heart 
disability, hypertension, and erectile dysfunction, these matters 
must be deferred in accordance with the holding in Harris v. 
Derwinski, 1 Vet. App. 181 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  

The Veteran must b advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request VA records 
dated from 2004 to December 2006 and from 
October 2007 to the present and associate 
them with the claims file.

2.  Contact the Veteran and request releases 
for records from S.F. and P.H. in Peoria, 
Illinois and Dr. L. in Bartonville, Illinois 
(initials used to protect the identity of the 
Veteran) dated in 1974 pertaining to his 
claim for a right shoulder disorder as 
identified during his hearing.  Once these 
releases are submitted, efforts to associate 
any available records with the claims file 
should be undertaken.  

3.  After the records requested in 1 are 
obtained, schedule the Veteran for a VA 
examination to evaluate his claim for service 
connection for a bilateral knee disability.  
A copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses to 
the each of the following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a bilateral knee disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current bilateral knee disability is causally 
or etiologically related to his symptomatology 
in military service (identified as problems 
with his knees after marching in 1971) as 
opposed to its being more likely due to some 
other factor or factors.  

4.  After the records requested in 1 and 2 
are obtained, schedule the Veteran for a VA 
examination to evaluate his claim for service 
connection for a right shoulder disability.  
A copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses to 
the each of the following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a right shoulder disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current right shoulder disability is causally 
or etiologically related to his symptomatology 
in military service (identified as problems 
with his right shoulder after lifting heavy 
palates in approximately 1971) as opposed to 
its being more likely due to some other factor 
or factors.  

5.  After the records requested in 1 are 
obtained, schedule the Veteran for a VA 
examination to evaluate his claim for service 
connection for COPD.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
state a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as not) 
that any COPD is causally or etiologically 
related to his symptomatology in military 
service (shortness of breath and frequent 
upper respiratory infections) as opposed to 
its being more likely due to some other factor 
or factors.  

6.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for diabetes mellitus.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
state a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as not) 
that any current diabetes mellitus had its 
onset in or is causally or etiologically 
related to his symptomatology in military 
service as opposed to its being more likely 
due to some other factor or factors.  The 
examiner should note the September 19 to 30, 
1970 hospital record containing a two hour 
postprandial blood sugar reading of 116 
milligrams per cent and the December 1972 
entry indicating that the Veteran had boils on 
his legs and had a normal (unintelligible) 
four months ago to r/o (rule out) diabetes 
mellitus.  The examiner should also note the 
October 2009 VA medical record.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

7.  If and only if service connection for 
diabetes mellitus is granted, schedule the 
Veteran for VA examination(s) to evaluate his 
claims for a heart-related disability, 
hypertension, and erectile dysfunction as 
secondary to diabetes mellitus.  A copy of 
the claims folder and this REMAND must be 
made available to the examiner in conjunction 
with the examination.  The examination report 
must include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, the examiner should 
opine as to the relationship, if any, between 
diabetes mellitus and any heart related 
disability, hypertension, and erectile 
dysfunction.  To the extent possible, (likely, 
unlikely, at least as likely as not) the 
examiner should opine whether a heart-related 
disability, hypertension, or erectile 
dysfunction were either (a) proximately caused 
by or (b) proximately aggravated by diabetes 
mellitus.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

8.  When the development requested has been 
completed, the claims should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


